DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Response After Final filed 10/25/2021. 
The status of the Claims is as follows:
Claims 7 and 12 have been cancelled;
Claims 1, 8, 15, 16, 18 and 20 have been amended;
Claims 1-6, 8-11 and 13-20 are pending and have been examined. 

Examiner’s Remarks
After careful consideration of the claims, Examiner has found 112 issues which must be resolved before prosecution can move forward.  Therefore, the following rejection is a 2nd Non-Final Rejection. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 

Propulsion system of Claims 1-6, 8-11 and 13-20 and corresponding to the tissue driving system including 1st foot (1380a) and 2nd foot (1380b) and associated gears and shafts described in par 228-233 of the specification.
Synchronizing mechanism/means of Claims 8-10, 13-20 and corresponding to the longitudinal gap between the drive gears (1331) of the tissue drive system (propulsion system) and the drive collar (1361) along the drive shaft (1330) described in par 235 of the specification. 
The limitations recited in the claims do not have defined corresponding structure listed in par 398-412 of the specification, thus it is unclear which structures are associated with the claimed Propulsion System and the Synchronizing mechanism/means. The Examiner has interpreted the tissue driving system and longitudinal gap listed above as corresponding to the claimed limitations. 

Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “Propulsion System” and “Synchronizing Mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The limitations recited in the claims do not have defined corresponding structure listed in par 398-412 of the specification which, is the only place in the specification where the claimed limitations are found. Thus it is unclear which structures are associated with the claimed Propulsion System and the Synchronizing mechanism/means. The Examiner has interpreted the tissue driving system listed in par 228-233 to correspond to the claimed propulsion system and longitudinal gap listed in par 235 as corresponding to the claimed synchronizing mechanism/means. 

 Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Allowable Subject Matter
Claims 1-6, 8-11 and 13-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter: 
Upon further examination of the art of record, it has been decided that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed a propulsion system configured to translate said end effector forward relative to the patient tissue during a propulsion motion, wherein said propulsion system is operably coupled to and driven by said rotatable drive shaft, in addition to the limitations included in Claims 1, 9, 10. 

The Prior Art does not teach a propulsion system (tissue driving system) including a including 1st and 2nd foot and associated gears and shafts as recited in the Claims and interpreted in view of the specification under 35 U.S.C. 112(f). 

Upon further examination of the art of record, it has been decided that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed synchronizing mechanism configured to create a dwell between a first end effector drive motion and said second end effector drive motion in addition to the limitations recited in Claim 13.

Upon further examination of the art of record, it has been decided that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed synchronizing mechanism is configured to perform said additional end effector drive motion intermediate said first end effector drive motion and said second end effector drive motion in addition to the limitations included in Claim 14. 

Upon further examination of the art of record, it has been decided that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed synchronizing means is configured to perform a second end effector drive motion intermediate a first end effector 

Marczyk  US 20130123783 teaches a control system synchronize the movements of the first, second, and third motors and enable movement of the end effector and articulating portion in multiple planes simultaneously. (par 25)

Chowaniec US 20120303002 teaches control circuit 400 may then respond accordingly to the measured operating parameters to control the actuation of the end effector 160 (e.g., adjust the speed of the motor 200, control articulation angle. (par 30) 

Both Marczyk and Chowaniec teach an electronic synchronizing mechanism (control system/circuit) to sequence and manage the drive motions of the end effector. 

The Prior Art does not teach or suggest a synchronizing mechanism/means including a longitudinal gap between the drive gear of the propulsion system (tissue drive system) and the drive collar along the drive shaft as recited in the Claims and interpreted in view of the specification under 35 U.S.C. 112(f).

Thus, it is Examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944. The examiner can normally be reached 4 pm - 11:59 pm Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731